                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ABDUL LATIF HAWKINS CHEADLE, :
    Petitioner               :
                             :                             No. 1:21-cv-00480
           v.                :
                             :                             (Judge Kane)
WARDEN R. THOMPSON,          :
    Respondent               :

                                        ORDER

      AND NOW, on this 29th day of June 2021, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
         § 2241 (Doc. No. 1) is DENIED; and

      2. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
